               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES RAY HICKS,                       :   No. 1:17-CV-1969
                                         :
            Petitioner                   :   (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
JOHN E. WETZEL, Secretary,               :   THIS IS A CAPITAL CASE
Pennsylvania Department of               :
Corrections; ROBERT GILMORE,             :
Superintendent of the State              :
Correctional Institution at Greene;      :
and MARK GARMAN,                         :
Superintendent of the State              :
Correctional Institution at              :
Rockview,                                :
                                         :
            Respondents.                 :

                                      ORDER

      AND NOW, this 14th day of March, 2019, for the reasons set forth in the

accompanying memorandum of this date, it is hereby ORDERED that:

      1.    The motion to stay these federal proceedings (Doc. 28) is DENIED.
            This case is dismissed without prejudice to allow petitioner to exhaust
            federal claims for relief in state court.

      2.    The motion to seal (Doc. 30) is DENIED as moot. The Clerk of Court
            shall return the documents pending sealing decision (Docs. 31-36) to
            the custody of petitioner’s counsel.

      3.    The motion for an order directing the Department of Corrections to
            allow counsel to provide petitioner with confidential legal documents
            in a manner that does not violate attorney/client privilege (Doc. 32) is
            DENIED.

      4.    The motion to stay the motion for an order directing the Department
            of Corrections to allow counsel to provide petitioner with confidential
            legal documents in a manner that does not violate attorney/client
            privilege (Doc. 37) is DENIED.
5.   The Clerk of Court shall CLOSE this case.

6.   There is no basis for the issuance of a certificate of appealability. See
     28 U.S.C. § 2253(c).



                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner, Chief Judge
                                United States District Court
                                Middle District of Pennsylvania
